George Smith, III, Maureen Smith and Bree Smith, Appellants,
v.
Royal Caribbean Cruises, Ltd., a Liberian Corporation, and RCL (UK) Ltd., d/b/a Royal Caribbean International, a subsidiary of Royal Caribbean Cruise, Ltd., Appellees.
No. 3D07-456
District Court of Appeal of Florida, Third District.
Opinion filed September 24, 2008.
Ginsberg & Schwartz and Arnold R. Ginsberg; Rivkind, Pedraza & Margulies and Brett Rivkind, for appellants.
McIntosh, Sawran, Peltz & Cartaya and Robert D. Peltz; Stearns Weaver Miller Weissler Alhadeff & Sitterson and Bradford Swing, for appellees.
Before SHEPHERD, CORTIÑAS, and SALTER, JJ.
PER CURIAM.
Affirmed.
Not final until disposition of timely filed motion for rehearing.